DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a Non-Final Office Action.
Claims 5-10 and 12 are amended. Claims 13-16 are newly added. Claims 1-10 and 12-16 are pending. Claims 1-10 and 12-16 are considered in this Office Action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710356899.4, filed on 05/19/2017.

Information Disclosure Statement
With the exception of Non-Patent Literature No. 1 in the IDS filed on 09/26/2019 and Non-Patent Literature No. 1 in the IDS filed on 05/31/2021, the information disclosure statements (IDS) filed on 09/26/2019, 05/28/2021, and 05/31/2021 appear to be in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Regarding Non-Patent Literature No. 1 of the IDS filed on 09/26/2019 and Non-Patent Literature No. 1 of the IDS filed on 05/31/2021, the citations fail to comply with 37 CFR 1.98(a)(3)(i), because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. The IDS have been placed in the application file, but the information referred to in Non-Patent Literature No. 1 in the IDS filed on 09/26/2019 and Non-Patent Literature No. 1 in the IDS filed on 05/31/2021 have not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP 609.05.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 7, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 7, and 13 recite the limitation "the non-merged".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-5), the apparatus (claims 6-10), and the non-transitory computer readable medium (claims 12-16) are directed to an eligible categories of subject matter (i.e. process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Further, The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.  See MPEP 2106.04(a)(2)(III). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 6, are: An apparatus for determining a delivery region, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:  acquiring information of each delivered geographical location in a designated geographical region within a designated historical time period; mapping the information of each delivered geographical location to a grid-based map to obtain a mapped map; determining, for each grid, a distance between the grid and a grid of a nearest delivered geographical location; clustering the grids at the distances within a preset value range to obtain a plurality of delivery region units; and Method claim 1 and non-transitory computer medium claim 12 recite substantially the same limitation as apparatus claim 6 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to an apparatus, non-transitory computer readable storage medium, 5at least one processor; a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figures 1, 4, and 10) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: an apparatus, non-transitory computer readable storage medium, 5at least one processor; a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations to implement the abstract idea.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant’s Specification (Applicant’s Specification figures 1, 4, and 10) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of a mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Karl David Hurst (US 2006/262967 A1, hereinafter “Hurst”) in view of Andrea C. Steves  (US Patent 10,255,557 B1, filed 12/22/2011, hereinafter Steves) in view of Sunil Paul (US 2016/0048804 A1, hereinafter “Paul”).
Claim 1/6/12
Hurst teaches:
An apparatus for determining a delivery region, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (par. [0004] describes a computer-readable storage medium that stores computer-readable program code portions. Pars. [0036-0038] describe general purpose computer, memory storing instruction, the instructions are executable by a general-purpose computer to perform a set of functions. Par. [0040] teaches a processor), the operations comprising: 
 mapping the information of each delivered geographical location to a grid-based map to obtain a mapped map (par. [0048] the system begins at Step 105 where a user (e.g., a routing and scheduling technician) defines a set of unique delivery locations within a designated delivery region. For example, for a particular day, the user may be responsible for routing and scheduling one or more delivery vehicles to 100 unique delivery locations (e.g., homes, apartments, or businesses). [0049] Step 110 where it creates a first grid that contains all of the specified unique delivery locations. The initial grid is created by the system such that its geographic boundary encompasses the extent of all of the delivery locations within the delivery region); and clustering the plurality of delivery region units to obtain at least one delivery region comprising the plurality of delivery region units([0060] the quad grid partitioning module 100 has divided the overall delivery region into smaller and more manageable grids).  
While Hurst teaches dividing the overall delivery region into smaller and more manageable grids based on conditions as described above, Hurst does not explicitly teach the following, however Analogous reference Steves teaches:
acquiring information of each delivered geographical location in a designated geographical region within a designated historical time period(fig. 3 illustrate the use of historical delivery data in delivery plan generator, wherein historical delivery data may include information about previous shipment deliveries. For instance, historical delivery data 310 may include delivery times for previous shipment deliveries. These delivery times may in some cases specify the time needed to convey an item from a rendezvous point to a delivery destination. In some cases, this information may specify historical delivery times for other starting points. For instance, historical delivery times between a first address and second address may be included as described in column 6 lines 38-53);
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Hurst to include those of Steves such in including and using historical data in the grid generation, because doing so would help in generating an accurate and efficient delivery plan.
While Hurst teaches dividing the overall delivery region into smaller and more manageable grids based on conditions as described above, Hurst does not explicitly teach the following, however Analogous reference Paul teaches:
a determining, for each grid, a distance between the grid and a grid of a nearest delivered geographical location (par. [0021] identifying a distance between the first and second package delivery locations as being at or below a threshold distance; [0022] the transportation server identifies a particular package delivery location and defines a package cluster area that encompasses the particular package delivery location); 
clustering the grids at the distances within a preset value range to obtain a plurality of delivery region units([0061] If the transportation server 104 determines the calculated amount of travel time from a first delivery location of a first package to a second delivery location of a second package exceeds a threshold travel time, the second delivery location for the second package is not included in the package cluster area—even if the distance between the first and second delivery locations does not exceed the threshold distance);
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Hurst and Steves to include those of Paul such in clustering the grids at the distances within a preset value range in obtaining the plurality of delivery region units, because doing so would help in generating an accurate and efficient delivery plan.

Claim 3/8/14
Hurst teaches
The apparatus for determining a delivery region according to claim 6, wherein the at least one delivery region is a plurality of delivery regions(par. [0048] describes defining a set of unique delivery locations within a designated delivery region. For example, for a particular day, the user may be responsible for routing and scheduling one or more delivery vehicles to 100 unique delivery locations (e.g., homes, apartments, or businesses). [0049] Step 110 where it creates a first grid that contains all of the specified unique delivery locations. The initial grid is created by the system such that its geographic boundary encompasses the extent of all of the delivery locations within the delivery region, [0060] the quad grid partitioning module 100 has divided the overall delivery region into smaller and more manageable grids); and after clustering the plurality of delivery region units to obtain at least one delivery region, the operations further comprise:  adjusting, based on a delivery quantity in each delivery region unit within the designated historical time period, the delivery region units comprised in each of the plurality of delivery regions (par. [0048] describes defining a set of unique delivery locations within a designated delivery region. For example, for a particular day, the user may be responsible for routing and scheduling one or more delivery vehicles to 100 unique delivery locations (e.g., homes, apartments, or businesses). Figs. 9-16 and pars. [0056-0059] describe adjusting delivery region by setting the "maximum number of delivery locations per grid" parameter is set at 500 (quantity)); or adjusting, based on a delivery duration in each delivery region unit within the designated historical time period, the delivery region units comprised in each of the plurality of delivery regions.

Claim 4/9/10
Hurst teaches
The apparatus for determining a delivery region according to claim 8, wherein the adjusting, based on a delivery quantity in each delivery region unit within the designated historical time period, the delivery region units comprised in each of the plurality of delivery regions comprises determining, for each of the at least one delivery region, a delivery quantity of the delivery region within the designated historical time period, wherein the delivery quantity of the delivery region is the sum of delivery quantities of the delivery region units( [0051] After the system plots the first location at Step 130, the system determines (at Step 150) whether the grid to which the location was added exceeds a pre-determined "maximum number of locations per grid" parameter. This "maximum number of locations per grid" parameter is pre-defined within the system. [0052] If, at Step 150, the system determines that the "maximum number of locations per grid" parameter is exceeded within any particular grid, the system proceeds to Step 170, where the grid identified as having excess locations is partitioned into four equally sized grids. FIG. 9 shows a graphical representation of the 21,937 (the sum of delivery quantities of the delivery region units) unique delivery locations. Examiner notes: Method claim 4 depends on claim 3 which recites Makrush steps (not required steps), thereby claim 4 inherit the rejection and rationale as parent claim 3); 
dividing, in response to determining that the delivery quantity of the delivery region is greater than a preset quantity range, one or more delivery region units in the delivery region into other delivery region([0051] After the system plots the first location at Step 130, the system determines (at Step 150) whether the grid to which the location was added exceeds a pre-determined "maximum number of locations per grid" parameter. This "maximum number of locations per grid" parameter is pre-defined within the system. [0052] If, at Step 150, the system determines that the "maximum number of locations per grid" parameter is exceeded within any particular grid, the system proceeds to Step 170, where the grid identified as having excess locations is partitioned into four equally sized grids. [0057] FIG. 10 illustrates the delivery region after 50 locations have been plotted. (Because FIG. 9 shows the entire delivery region, it is difficult to discern each of the 21,937 individual delivery locations.) As shown in this figure, the entire delivery region is included in a single grid 77. FIG. 11 illustrates the delivery region after 501 locations have been plotted. Because the maximum number of locations per grid was set at 500, the grid is partitioned into four equally-sized grids following the plotting of the 501.sup.st location within the initial grid.); 
dividing, in response to determining that the delivery quantity of the delivery region is smaller than the preset quantity range, one or more delivery region units in other delivery region into the delivery region([0051] After the system plots the first location at Step 130, the system determines (at Step 150) whether the grid to which the location was added exceeds a pre-determined "maximum number of locations per grid" parameter. This "maximum number of locations per grid" parameter is pre-defined within the system. [0052] If, at Step 150, the system determines that the "maximum number of locations per grid" parameter is exceeded within any particular grid, the system proceeds to Step 170, where the grid identified as having excess locations is partitioned into four equally sized grids. Examiner Notes: If the maximum number has not been exceeded then the one or more delivery region units in other delivery region into the delivery region as described in [0055] the system performs a continuous loop, in which the system determines whether any particular grid needs to be partitioned after each delivery location is plotted. The system repeats Steps 130, 150, 160, and/or 170 until every delivery location in the set defined at Step 105 has been processed).  

Claim 5/10/16
While Hurst teaches adjustment of delivery region based on a condition, it does not explicitly teach the condition to be delivery duration, however Paul teaches:
The apparatus for determining a delivery region according to claim 8, wherein the adjusting, based on a delivery duration in each delivery region unit within the designated historical time period( [0040] The package cluster module 225 is a hardware-implemented module to manage, facilitate, and control information related to a package cluster area. In some embodiments, the package cluster module 225 identifies and defines a package cluster area. The package cluster module 225 identifies one or more packages that are to be included in a particular package cluster area. The package cluster module 225 predicts a period of time when one or more unidentified passengers are most likely to request respective rides in or proximate to (i.e. within a threshold distance from) the package cluster area. Examiner notes: Method claim 5 depends on claim 3 which recites Markush steps (not required steps), thereby claim 5 inherit the rejection and rationale as parent claim 3), the delivery region units comprised in each of the plurality of delivery regions comprises: 
determining, for each of the at least one delivery region, a delivery duration of the delivery region within the designated historical time period, wherein the delivery duration of the delivery region is the sum of delivery durations of the delivery region units([0061] In determining whether the package cluster area includes a delivery location for a package, in some embodiments, the transportation server 104 can account for travel time between other delivery locations in the package cluster area. Based on historical and current traffic data, the transportation server 104 determines an amount of travel time between delivery locations. If the transportation server 104 determines the calculated amount of travel time from a first delivery location of a first package to a second delivery location of a second package exceeds a threshold travel time, the second delivery location for the second package is not included in the package cluster area—even if the distance between the first and second delivery locations does not exceed the threshold distance); 
dividing, in response to determining that the delivery duration of the delivery region is greater than a preset duration range, one or more delivery region units in the delivery region into other delivery region([0063] if a difference between required delivery times for a first package and a second package does not exceed a threshold time amount, the transportation server 104 defines the package cluster area as including the first and second packages. If a difference between a required delivery time for a third package and one of the required delivery times for the first and second package exceeds the threshold time amount, the transportation server 104 does not include the third package in the package cluster area); 
dividing, in response to determining that the delivery duration of the delivery region is smaller than the preset duration range, one or more delivery region units in other delivery region into the delivery region([0063] if a difference between required delivery times for a first package and a second package does not exceed a threshold time amount, the transportation server 104 defines the package cluster area as including the first and second packages. If a difference between a required delivery time for a third package and one of the required delivery times for the first and second package exceeds the threshold time amount, the transportation server 104 does not include the third package in the package cluster area.).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Hurst and Steves to include those of Paul such in the dividing one or more delivery region units in other delivery region into the delivery region based on range of delivery duration, because doing so would help in generating an accurate and efficient delivery plan.

Claims 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst  in view of Steves in view of Paul, as applied in claims 1, 6, and 12, and further in view of Tao Li (US 2016/0069690 A1, hereinafter “Li”).
Claim 2/7/13
Hurst teaches:
The apparatus for determining a delivery region according to claim 6, wherein before obtaining a plurality of delivery region units, the operations further comprise: dividing  the mapped map using the grid of each delivered geographical location as a point in each Voronoi diagram to obtain a plurality of sub geographical regions(par. [0048] the system begins at Step 105 where a user (e.g., a routing and scheduling technician) defines a set of unique delivery locations within a designated delivery region. For example, for a particular day, the user may be responsible for routing and scheduling one or more delivery vehicles to 100 unique delivery locations (e.g., homes, apartments, or businesses). [0049] Step 110 where it creates a first grid that contains all of the specified unique delivery locations. The initial grid is created by the system such that its geographic boundary encompasses the extent of all of the delivery locations within the delivery region. [0060] the quad grid partitioning module 100 has divided the overall delivery region into smaller and more manageable grids);
While Hurst teaches dividing the overall delivery region into smaller and more manageable grids based on conditions as described above, Hurst does not explicitly teach the following, however Analogous reference Li teaches:
using Voronoi diagrams to generate the grid map ([0107] describes suitable technique may be used to generate the grid map, such as for example by using a voronoi diagram with possibly some other processing); 
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Hurst, Steves, and Paul to include those of Li such in Voronoi diagrams to generate the grid map, because doing so would help in generating an accurate and efficient delivery plan.
While Hurst teaches dividing the overall delivery region into smaller and more manageable grids based on conditions as described above, Hurst does not explicitly teach the following, however Analogous reference Paul teaches:
merging, for each class of geographical region obtained by grid clustering, if the class of geographical region comprises at least two sub geographical regions, the at least two sub geographical regions([0061] If the transportation server 104 determines the calculated amount of travel time from a first delivery location (first sub region) of a first package to a second delivery location (second sub-region) of a second package exceeds a threshold travel time, the second delivery location for the second package is not included in the package cluster area—even if the distance between the first and second delivery locations does not exceed the threshold distance. Examiner Notes: if the threshold condition is met then the two sub-regions are merged with the cluster area);
and determining the merged geographical regions and the non-merged sub geographical regions as the plurality of delivery region units([0061] If the transportation server 104 determines the calculated amount of travel time from a first delivery location (first sub region) of a first package to a second delivery location (second sub-region) of a second package exceeds a threshold travel time, the second delivery location for the second package is not included (non-merged)in the package cluster area(merged geographical regions)—even if the distance between the first and second delivery locations does not exceed the threshold distance).  
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Hurst, Steves, and Li to include those of Paul such in the merging, for each class of geographical region obtained by grid clustering, if the class of geographical region comprises at least two sub geographical regions, the at least two sub geographical regions and determining the merged geographical regions and the non-merged sub geographical regions as the plurality of delivery region units, because doing so would help in generating an accurate and efficient delivery plan.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090076933 A1
System and method of planning and managing real-time postal delivery work
Park; Moon Sung et al.
US 20170248435 A1
METHODS AND SYSTEMS FOR CREATING AND USING A LOCATION IDENTIFICATION GRID
Bonnell; Clayton C. et al.
US 20160321351 A1
SYSTEM AND METHOD FOR SPATIAL CLUSTERING USING MULTIPLE-RESOLUTION GRIDS
Mor; Gilad et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683